. Per Curiam :
Without passing upon the question as to what, if any, relief the plaintiffs are entitled to, we affirm the order appealed from on the ground that no injunction is necessary to protect the plaintiff during ■ the pendency of the action. The question as to. what relief, if any, is to be granted should be left to be determined upon the trial of the action when the evidence is all before the court. The order should he affirmed, with ten dollars costs and disbursements.Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ, Order affirmed, , with ten dollars costs and, disbursements.